 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
     RENALDO WHITE and RANDOLPH
10   NADEAU, individually and on behalf of all
     others similarly situated,                             CASE NO. C20-1866 MJP
11
                                             Plaintiffs,    AGREEMENT REGARDING
12                                                          DISCOVERY OF ELECTRONICALLY
             v.                                             STORED INFORMATION AND
13
                                                            ORDER
14   SYMETRA ASSIGNED BENEFITS SERVICE
     COMPANY and SYMETRA LIFE
15   INSURANCE COMPANY,
16                                      Defendants.
17
            The parties hereby stipulate to the following provisions regarding the discovery of
18
     electronically stored information (“ESI”) in this matter:
19
     A.     General Principles
20
            1.      An attorney’s zealous representation of a client is not compromised by conducting
21
     discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
22
     in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
23
     contributes to the risk of sanctions.
24
            2.      As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.
25
     26(b)(1) must be applied in each case when formulating a discovery plan. To further the
26


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                   K E L L E R R O H R B A C K L. L .P.
     STORED INFORMATION AND ORDER - 1                                       1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                                   TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
 1   application of the proportionality standard in discovery, requests for production of ESI and

 2   related responses should be reasonably targeted, clear, and as specific as possible.

 3   B.      ESI Disclosures

 4           Within 30 days of entry of this Order, or at a later time if agreed to by the parties, each

 5   party shall disclose:

 6           1.        Custodians. The eight custodians for each named party most likely to have

 7   discoverable ESI in their possession, custody, or control. The custodians shall be identified by

 8   name, title, connection to the instant litigation, and the type of the information under the

 9   custodian’s control. The parties agree in good faith to adjust the number of custodians as

10   necessary.

11           2.        Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared

12   drives, servers), if any, likely to contain discoverable ESI.

13           3.        Third-Party Data Sources. A list of third-party data sources, if any, likely to

14   contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud

15   storage) and, for each such source, the extent to which a party is (or is not) able to preserve

16   information stored in the third-party data source.

17           4.        Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

18   (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

19   data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

20   C.      ESI Discovery Procedures

21           1.        On-site inspection of electronic media. Such an inspection shall not be required

22   absent a demonstration by the requesting party of specific need and good cause or by agreement

23   of the parties.

24           2.        Search methodology. The parties shall timely confer to attempt to reach

25   agreement on appropriate search terms and queries, file type and date restrictions, data sources

26   (including custodians), and other appropriate computer- or technology-aided methodologies,


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                      K E L L E R R O H R B A C K L. L .P.
     STORED INFORMATION AND ORDER - 2                                          1201 Third Avenue, Suite 3200
                                                                                  Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                                      TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
 1   before any such effort is undertaken. The parties shall continue to cooperate in revising the

 2   appropriateness of the search methodology.

 3                  a.      Prior to running searches:

 4                          i.     The producing party shall disclose the data sources (including

 5   custodians), search terms and queries, any file type and date restrictions, and any other

 6   methodology that it proposes to use to locate ESI likely to contain responsive and discoverable

 7   information. The producing party may provide unique hit counts for each search query.

 8                          ii.    The requesting party is entitled to, within 14 days of the

 9   producing party’s disclosure, add no more than 33 search terms or queries to those disclosed by

10   the producing party absent a showing of good cause or agreement of the parties.

11                          iii.   The following provisions apply to search terms / queries of the

12   requesting party. Focused terms and queries should be employed; broad terms or queries, such

13   as product and company names, generally should be avoided. A conjunctive combination of

14   multiple words or phrases (e.g., “computer” and “system”) narrows the search and shall count as

15   a single search term. A disjunctive combination of multiple words or phrases (e.g., “computer”

16   or “system”) broadens the search, and thus each word or phrase shall count as a separate search

17   term unless they are variants of the same word. The producing party may identify each search

18   term or query returning overbroad results demonstrating the overbroad results and a counter

19   proposal correcting the overbroad search or query.

20                  b.      After production: Within 21 days of the producing party notifying the

21   receiving party that it has substantially completed the production of documents responsive to a

22   request, the responding party may request no more than 33 additional search terms or queries.

23   The immediately preceding section (Section C(2)(a)(iii)) applies.

24                  c.      Upon reasonable request, a party shall disclose information relating to

25   network design, the types of databases, database dictionaries, the access control list and security

26   access logs and rights of individuals to access the system and specific files and applications, the


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                   K E L L E R R O H R B A C K L. L .P.
     STORED INFORMATION AND ORDER - 3                                       1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                                   TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
 1   ESI document retention policy, organizational chart for information systems personnel, or the

 2   backup and systems recovery routines, including, but not limited to, tape rotation and

 3   destruction/overwrite policy.

 4             3.   Format.

 5                  a.      ESI will be produced to the requesting party with searchable text, in a

 6   format to be decided between the parties. Acceptable formats include, but are not limited to,

 7   native files, multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs

 8   (only with load files for e-discovery software that includes metadata fields identifying natural

 9   document breaks and also includes companion OCR and/or extracted text files), and searchable

10   PDF.

11                  b.      Unless otherwise agreed to by the parties, files will be produced in native

12   format.

13                  c.      Each document image file shall be named with a unique number (Bates

14   Number). File names should not be more than twenty characters long or contain spaces. When a

15   text-searchable image file is produced, the producing party must preserve the integrity of the

16   underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where

17   applicable, the revision history.

18                  d.      If a document is more than one page, the unitization of the document and

19   any attachments and/or affixed notes shall be maintained as they existed in the original

20   document.

21                  e.      The parties shall produce their information in the following format:

22   single- page images and associated multi-page text files containing extracted text or with

23   appropriate software load files containing all information required by the litigation support

24   system used by the receiving party.

25                  f.      The full text of each electronic document shall be extracted (“Extracted

26   Text”) and produced in a text file. The Extracted Text shall be provided in searchable ASCII


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                  K E L L E R R O H R B A C K L. L .P.
     STORED INFORMATION AND ORDER - 4                                      1201 Third Avenue, Suite 3200
                                                                              Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                                  TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
 1   text format (or Unicode text format if the text is in a foreign language) and shall be named with

 2   a unique Bates Number (e.g., the unique Bates Number of the first page of the corresponding

 3   production version of the document followed by its file extension).

 4          4.      De-duplication. The parties may de-duplicate their ESI production across

 5   custodial and non-custodial data sources after disclosure to the requesting party, and the

 6   duplicate custodian information removed during the de-duplication process tracked in a

 7   duplicate/other custodian field in the database load file.

 8          5.      Email Threading. The parties may use analytics technology to identify email

 9   threads and need only produce the unique most inclusive copy and related family members and

10   may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce

11   a less inclusive copy.

12          6.      Metadata fields. If the requesting party seeks metadata, the parties agree that only

13   the following metadata fields need be produced, and only to the extent it is reasonably accessible

14   and non-privileged: document type; custodian and duplicate custodians (or storage location if no

15   custodian); author/from; recipient/to, cc and bcc; title/subject; email subject; file name; file size;

16   file extension; original file path; date and time created, sent, modified and/or received; and hash

17   value. The list of metadata type is intended to be flexible and may be changed by agreement of

18   the parties, particularly in light of advances and changes in technology, vendor, and business

19   practices.

20          7.      Hard-Copy Documents. If the parties elect to produce hard-copy documents in an

21   electronic format, the production of hard-copy documents will include a cross-reference file that

22   indicates document breaks and sets forth the custodian or custodian/location associated with each

23   produced document. Hard-copy documents will be scanned using Optical Character Recognition

24   technology and searchable ASCII text files will be produced (or Unicode text format if the text is

25   in a foreign language), unless the producing party can show that the cost would outweigh the

26   usefulness of scanning (for example, when the condition of the paper is not conducive to


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                     K E L L E R R O H R B A C K L. L .P.
     STORED INFORMATION AND ORDER - 5                                         1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                                     TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
 1   scanning and will not result in accurate or reasonably useable/searchable ESI). Each file will be

 2   named with a unique Bates Number (e.g., the unique Bates Number of the first page of the

 3   corresponding production version of the document followed by its file extension).

 4   D.     Preservation of ESI

 5          The parties acknowledge that they have a common law obligation, as expressed in Fed.

 6   R. Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information

 7   in the party’s possession, custody, or control. With respect to preservation of ESI, the parties

 8   agree as follows:

 9          1.      Absent a showing of good cause by the requesting party, the parties shall not be

10   required to modify the procedures used by them in the ordinary course of business to back-up

11   and archive data; provided, however, that the parties shall preserve all discoverable ESI in their

12   possession, custody, or control.

13          2.      The parties will supplement their disclosures in accordance with Fed. R. Civ. P.

14   26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure

15   where that data is created after a disclosure or response is made (unless excluded under Sections

16   (D)(3) or (E)(1)-(2)).

17          3.      Absent a showing of good cause by the requesting party, the following categories

18   of ESI need not be preserved:

19                  a.        Deleted, slack, fragmented, or other data only accessible by forensics.
20                  b.        Random access memory (RAM), temporary files, or other ephemeral data
21                            that are difficult to preserve without disabling the operating system.

22                  c.        On-line access data such as temporary internet files, history, cache,
                              cookies, and the like.
23
                    d.        Data in metadata fields that are frequently updated automatically, such as
24                            last-opened dates (see also Section (E)(5)).
25                  e.        Back-up data that are duplicative of data that are more accessible
                              elsewhere.
26


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                     K E L L E R R O H R B A C K L. L .P.
     STORED INFORMATION AND ORDER - 6                                         1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                                     TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
 1                  f.      Server, system or network logs.
 2                  g.      Data remaining from systems no longer in use that is unintelligible on the
                            systems in use.
 3
                    h.      Electronic data (e.g., email, calendars, contact data, and notes) sent to or
 4
                            from mobile devices (e.g., iPhone, iPad, Android devices), provided that a
 5                          copy of all such electronic data is automatically saved in real time
                            elsewhere (such as on a server, laptop, desktop computer, or “cloud”
 6                          storage).
 7   E.     Privilege

 8          1.      A producing party shall create a privilege log of all documents fully withheld

 9   from production on the basis of a privilege or protection, unless otherwise agreed or excepted by

10   this Agreement and Order. Privilege logs shall include a unique identification number for each

11   document and the basis for the claim (attorney-client privileged or work-product protection). For

12   ESI, the privilege log may be generated using available metadata, including author/recipient or

13   to/from/cc/bcc names; the subject matter or title; and date created. Should the available metadata

14   provide insufficient information for the purpose of evaluating the privilege claim asserted, the

15   producing party shall include such additional information as required by the Federal Rules of

16   Civil Procedure. Privilege logs will be produced to all other parties no later than 45 days after

17   delivering a production and no later than 7 days following the close of class discovery on

18   September 3, 2021 for documents relating to class certification. However, notwithstanding the

19   foregoing, all privilege logs must be produced no later than March 26, 2022, thirty (30) days

20   prior to the deadline for discovery motions.

21          2.      Redactions need not be logged so long as the basis for the redaction is clear on the

22   redacted document.

23          3.      With respect to privileged or work-product information generated after the filing

24   of the complaint, parties are not required to include any such information in privilege logs.

25          4.      Activities undertaken in compliance with the duty to preserve information are

26   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                   K E L L E R R O H R B A C K L. L .P.
     STORED INFORMATION AND ORDER - 7                                       1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                                   TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
 1          5.      Pursuant to Fed. R. Evid. 502(d), the production of any documents in this

 2   proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,

 3   constitute a waiver by the producing party of any privilege applicable to those documents,

 4   including the attorney-client privilege, attorney work-product protection, or any other privilege

 5   or protection recognized by law. Information produced in discovery that is protected as

 6   privileged or work product shall be immediately returned to the producing party, and its

 7   production shall not constitute a waiver of such protection.

 8

 9          DATED this 27th day of May, 2021.

10   KELLER ROHRBACK L.L.P.                         KARR TUTTLE CAMPBELL

11

12   s/ Gretchen Freeman Cappio                     s/ Medora A. Marisseau
     Lynn Lincoln Sarko, WSBA #16569                Medora A. Marisseau
13   Gretchen Freeman Cappio, WSBA #29576           701 Fifth Ave., Ste. 3300
     Ian S. Birk, WSBA #31431                       Seattle, WA 98104
14   Adele A. Daniel, WSBA #53315                   Tel.: (206) 223-1313
     1201 Third Avenue, Suite 3200                  Fax: (206) 682-7100
15   Seattle, WA 98101-3052                         mmarisseau@karrtuttle.com
     Tel.: (206) 623-1900
16   Fax: (206) 623-3384                            Maeve L. O’Connor (pro hac vice)
     lsarko@kellerrohrback.com                      Susan Reagan Gittes (pro hac vice)
17   gcappio@kellerrohrback.com                     Debevoise & Plimpton LLP
     ibirk@kellerrohrback.com                       919 Third Avenue
18   adaniel@kellerrohrback.com                     New York, New York 10022
                                                    Tel.: (212) 909-6000
19   Alison E. Chase (pro hac vice)                 mloconnor@debevoise.com
     KELLER ROHRBACK L.L.P.                         srgittes@debevoise.com
20   801 Garden Street, Suite 301
     Santa Barbara, CA 93101                        Counsel for Defendants
21   Tel: (805) 456-1496
     achase@kellerrohrback.com
22
     Jerome M. Marcus (pro hac vice)
23   Jonathan Auerbach (pro hac vice)
     MARCUS & AUERBACH LLC
24   1121 N. Bethlehem Pike, Suite 60-242
     Spring House, PA 19477
25   Tel.: (215) 885-2250
     Fax: (888) 875-0469
26   jmarcus@marcusauerbach.com
     auerbach@marcusauerbach.com

     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                   K E L L E R R O H R B A C K L. L .P.
     STORED INFORMATION AND ORDER - 8                                       1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                                   TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
 1
     Edward Stone (pro hac vice)
 2   EDWARD STONE LAW P.C.
     175 West Putnam Avenue, 2nd Floor
 3   Greenwich, CT 06830
     Tel.: (203) 504-8425
 4   Fax: (203) 348-8477
     eddie@edwardstonelaw.com
 5
     Attorneys for Plaintiffs
 6

 7
                                            ORDER
 8

 9          Based on the foregoing, IT IS SO ORDERED.

10          Dated May 27, 2021.
11

12

13
                                                   A
                                                   Marsha J. Pechman
                                                   United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26


     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY           K E L L E R R O H R B A C K L. L .P.
     STORED INFORMATION AND ORDER - 9                               1201 Third Avenue, Suite 3200
                                                                       Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                           TELEPHONE: (206) 623-1900
                                                                   FACSIMILE: (206) 623-3384
